Citation Nr: 0914108	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residual instability of the right knee as related to 
degenerative joint disease of the right knee prior to July 
19, 2007.

2.  Entitlement to an initial rating in excess of 10 percent 
for limitation of motion of the right knee as related to 
degenerative joint disease of the right knee prior to July 
19, 2007.

3.  Entitlement to an increased rating in excess of 30 
percent from September 1, 2008, to November 24, 2008, and 60 
percent thereafter for total right knee arthroplasty.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1979 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection  for degenerative joint disease, 
right knee, with an evaluation of 30 percent, effective 
November 15, 2004, and a December 2006 rating decision that 
granted service connection for limitation of motion, 
degenerative joint disease, right knee, with an evaluation of 
10 percent, effective November 15, 2004.

The case was previously before the Board in November 2008, 
when it was remanded for examination of the Veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  The Veteran timely 
appealed.

In July 2007, the Veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  

Also in December 2008, the RO combined the separate ratings 
for degenerative joint disease, right knee, with an 
evaluation of 30 percent, and limitation of motion, 
degenerative joint disease, right knee, with an evaluation of 
10 percent, and granted a rating of 60 percent for total 
right knee arthroplasty, effective November 25, 2008.





FINDINGS OF FACT

1.  From November 15, 2004, to July 18, 2007, the Veteran's 
residual instability and limitation of motion of the right 
knee have been manifested by subjective complaints of pain, 
locking, instability, stiffness, weakness, fatigability, and 
intermittent swelling, and objective findings of tenderness 
to palpation, subluxation of the patella, severe instability, 
effusion, extension to 0 degrees, and flexion limited at most 
to 90 degrees.  There is no clinical evidence of ankylosis or 
dislocation of semilunar cartilage.

2.  For the time period from September 1, 2008, to present, 
the total right knee arthroplasty has been manifested by 
instability and subluxation, and by limitation of flexion and 
normal extension, with severe painful motion and weakness. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residual instability of the right knee have not been met from 
November 15, 2004, to July 18, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 
5256, 5257, 5258, 5259, 5260, 5261, 5262 (2008).

2.  The criteria for a rating in excess of 10 percent for 
limitation of motion of the right knee have not been met from 
November 15, 2004, to July 18, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 
5256, 5257, 5258, 5259, 5260, 5261, 5262 (2008).

3.  For the time period from September 1, 2008, the criteria 
for an initial evaluation of 60 percent, but no higher, for 
total right knee arthroplasty have been met.  38 U.S.C.A. § 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4, § 4.71a, DC 5055 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2008), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal hip flexion is from 0 to 125 degrees, and 
normal abduction of the hip is from 0 to 45 degrees.  38 
C.F.R. § 4.71a, Plate II (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the hip 
is considered a major joint.  38 C.F.R. § 4.45.

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2008); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

Diagnostic Codes relevant to knee disabilities include 5003, 
5010 and 5256 through 5261.  Under Diagnostic Codes 5003 and 
5010, arthritis established by x-ray findings is rated on the 
basis of limitation of motion of the affected joints.  When 
however, the limited motion of the specific joint or joints 
involved would be noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assigned for each 
involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, however, 
arthritis is rated as 10 percent disabling when shown by x-
ray evidence of the involvement of two or more major joints 
or two or more minor joint groups, or as 20 percent disabling 
when show by x-ray evidence of the involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  

Diagnostic Code 5256, which evaluates ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees.  A 40 percent rating is warranted when there is 
ankylosis of the knee in flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a veteran has 
ankylosis of the knee in flexion between 20 degrees and 45 
degrees, a 50 percent rating is warranted.  Knee ankylosis 
that is extremely unfavorable, in flexion at an angle of 45 
degrees or more, warrants a maximum 60 percent evaluation.  
Id.

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum schedular rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptoms related to the removal of cartilage warrant a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Diagnostic Code 5260 warrants a 10 percent rating for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.  

Under Diagnostic Code 5261 (limitation of extension of the 
leg), a zero percent rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257. 
VAOPGCPREC 23-97.  When assigning an evaluation under 
Diagnostic Codes 5003 and 5010, the provisions of 38 C.F.R. § 
4.40, 4.45 and 4.59, providing for consideration of such 
factors as functional loss due to pain, must be considered.  
VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004.

In evaluating the Veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

I. Facts

Private treatment records from October 1996 to July 2005 show 
that the Veteran received ongoing treatment for chronic right 
knee pain and severe degenerative changes with subsequent 
osteotomy.  The records also showed arthritis, varus valgus 
laxity and varus deformity of the knee.  In February 1999, 
the Veteran was noted to be able to walk without assistive 
device.  The records demonstrate numerous complaints of 
painful motion of the right knee.  In February 2001, range of 
motion was zero to 130 degrees, about two degrees of 
hyperextension, medial joint line tenderness with a grinding 
McMurray's, severe lateral and patellofemoral tenderness and 
a moderate effusion.  In April 2001, the Veteran's range of 
motion was six to 90 degrees.  The Veteran was noted to have 
five degrees varus on the right and seven degrees valgus on 
the left.  In July 2005, the Veteran continued to complain of 
an increasing pain with any type of twisting maneuvers, 
climbing, kneeling, walking or dancing.  He stated that his 
job as an electrician had become harder due to his inability 
to climb, kneel, walk or twist.  

The Veteran underwent a VA examination in May 2005.  The 
examination showed the Veteran's history of injury in service 
and subsequent surgeries.  The Veteran complained of constant 
pain and reported using a cane when he had to walk uphill.  
The examination revealed severe varus deformity in the right 
sided limb and numerous scars, which were well-healed, 
nontender, not attached to the underneath plane and covered 
by normal hair.  The Veteran complained of daily aching pain.  
Range of motion was zero to 110 degrees with pain.  The 
examiner noted repetition was possible but with pain; there 
was no fatigue, weakness, increase in limitation of movement 
or inccordination on repetitive motion.  The examiner noted 
extension was full with an extreme grinding noise as well as 
an extreme instability of the knee.  Anterior and posterior 
cruciate ligaments showed at least one centimeter of motion 
for Lachman test.  However, McMurray test was unable to be 
performed due to pain.  X-rays showed severe tricompartmental 
osteoarthritis and fractures through all the screws fixing 
the medial tibial metaphyseal side plate.  The diagnosis was 
very severe degenerative joint disease, symptomatic, in need 
of total knee replacement, and fractures through all the 
screws fixating the medial tibial metaphyseal side plate.  

The Veteran underwent a VA examination in July 2006.  He 
complained of increasing pain in his right knee, and 
difficulty walking and kneeling at his job as an electrician.  
The Veteran stated that he exercised on regular basis with 
great difficulty, including walking, riding a stationary bike 
and using a sauna.  He used two canes intermittently and 
occasionally to assist with walking.  The Veteran stated that 
his standing is limited to a maximum of two hours before he 
experienced fatigue.  He reported giving way, instability, 
pain, stiffness, weakness, episodes of subluxation several 
times a week, daily locking episodes, constant effusion, 
moderate weekly flare-ups, warmth and redness of his right 
knee.  The examination showed that the Veteran's gait was 
antalgic with poor propulsion.  There was evidence of 
abnormal weight bearing.  There was crepitis, edema, 
effusion, tenderness, weakness and instability.  The physical 
findings showed that the instability in the Veteran's right 
knee was severe.  No ankylosis was noted.  McMurray's test 
was unable to be conducted due to pain.  Range of motion 
testing showed flexion of zero to 105 degrees with pain 
beginning at 100 degrees and ending at 105 degrees, and 
extension of zero degrees.  Limitation of motion on 
repetitive use was additionally limited to 80 to 105 degrees 
with pain.  The examiner noted that the Veteran had painful 
movement and abnormal motion in regard to his right knee.  
The examiner noted that the Veteran's right knee condition 
had a mild impact on his bathing and dressing, prevented him 
from playing sports and had a severe impact on exercise, 
recreation, traveling, shopping and completing household 
chores. 

II. Analysis

The Veteran is seeking increased disability ratings for his 
service-connected residual instability of the right knee 
related to degenerative joint disease of the right knee and 
limitation of motion of the right knee as related to 
degenerative joint disease of the right knee, and total knee 
arthroplasty.  His residual instability has been evaluated as 
30 percent disabling under Diagnostic Code 5257 effective 
November 15, 2004.  His limitation of motion has been 
evaluated as 10 percent disabling under Diagnostic Code 5260 
effective November 15, 2004.  Evaluation of 100 percent for 
total right knee arthroplasty was granted with evaluation in 
effect from July 19, 2007, to September 1, 2008.  Evaluation 
of 30 percent for total right knee arthroplasty was granted 
effective on September 1, 2008.  Evaluation was increased to 
60 percent effective November 25, 2008.

While the Veteran's residual instability of the right knee is 
rated 30 percent disabling under DC 5257, and his limitation 
of motion of the right knee as related to degenerative joint 
disease of the right knee is rated 10 percent disabling under 
DC 5260, the Board must consider all other applicable 
Diagnostic Codes that provide a higher disability rating.  
After considering all the evidence, the Board finds that the 
Veteran's disability picture does not more nearly approximate 
the criteria for the next higher disability rating under any 
applicable Diagnostic Code.

The medical evidence fails to show that the Veteran has 
ankylosis of the right knee.  Thus evaluation under 
Diagnostic Code 5256 is not warranted.  Furthermore, the 
current medical evidence fails to establish that the Veteran 
has dislocation of semilunar cartilage to warrant a 
disability rating under Diagnostic Code 5258, or any 
symptomatic removal of semilunar cartilage to warrant a 
disability rating under Diagnostic Code 5259.



Period between November 15, 2004, and July 18, 2007

Diagnostic Code 5257

The Veteran's residual instability of the right knee was 
rated 30 percent disabling under DC 5257.  The Board finds 
that a 30 percent disability rating under DC 5257 is more 
appropriate than any higher rating, because the evidence does 
not reflect actual nonunion of the tibia and fibula, and the 
predominant manifestation of the Veteran's right knee 
disability was severe difficulty walking and instability.  
Treatment records dated from October 1996 to July 2005 and 
reports of VA examination in May 2005 and July 2006 
demonstrate numerous complaints of right knee instability, 
weakness and pain.  While testing for ligamentous laxity 
revealed relatively stable ligaments throughout this period, 
he was consistently found to have subluxation, daily locking 
episodes, constant effusion, moderate weekly flare-ups, 
warmth and redness of his right knee, resulting in severe 
instability, and requiring the use of a cane for added knee 
stability.  Given the severity of the instability, the Board 
finds that the criteria for the maximum rating of 30 percent, 
which is the highest rating under 5257, are met.  

Diagnostic Codes 5260 and 5261

Turning next to the Veteran's contentions of limitation of 
motion, Diagnostic Codes 5260 and 5261 contemplate limitation 
of leg flexion and extension.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The 
evidence shows that the Veteran's right knee had full 
extension, which warrants a noncompensable rating.  
Diagnostic Code 5261 therefore cannot serve as a basis for an 
increased rating in this case or for any separately 
compensable rating.  Similarly, the evidence does not support 
a higher rating under DC 5260.  The flexion of the Veteran's 
right knee would have to be limited to 30 degrees in order to 
warrant an increased rating of 20 percent.  Flexion limited 
at most to 130 degrees does not warrant a rating higher than 
10 percent under DC 5260.  

However, the Veteran's limitation of motion is sufficient to 
warrant at least the minimum rating for limitation of motion 
of the joint.  38 C.F.R. § 4.71a, DC 5003, 5010.  Because on 
VA examination the Veteran had painful flexion at 130 degrees 
and there is x-ray confirmation of arthritis, the Board finds 
that he is entitled to a 10 percent rating under DC 5003, the 
minimum rating for limitation of flexion, but no more for 
painful limitation of flexion with x-ray evidence of 
arthritis.  38 C.F.R. § 4.71a, DC 5003.  

The Board has considered whether the Veteran is entitled to 
an increased rating due to functional impairment as a result 
of pain on repetitive use.  The Veteran contends that his 
knee disability causes pain with prolonged walking, standing, 
climbing stairs, bending, and kneeling.  VA examination did 
reveal additional limitation of function as a result of pain 
with repetitive use.  However, in considering the effect of 
additional range of motion lost due to fatigue, weakness, or 
lack of endurance following repetitive use, despite evidence 
that the Veteran has complained of lack of endurance 
following repetitive use, there is no evidence that any pain 
on use or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors results in the 
right knee being limited in motion to the extent required for 
a rating higher than 10 percent.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the 
Board finds that the evidence does not show that any 
additional functional limitation would result in the Veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion.

Extraschedular Consideration

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
In addition, it has not been shown that the service-connected 
disabilities have required frequent periods of 
hospitalization or have produced marked interference with the 
Veteran's employment.  The Veteran continued to work as an 
electrician, although he complained that he often experienced 
pain while working.  Therefore, the Board finds that referral 
for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that since November 15, 
2004, the Veteran's right knee disability has not warranted 
more than a 30 percent rating for residual instability and 
more than 10 percent for limitation of motion, degenerative 
joint disease, right knee.  The Board has resolved all 
reasonable doubt in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Period Beginning on September 1, 2008

The Veteran was assigned a 100 percent rating under DC 5055 
from July 19, 2007 to August 31, 2008, following total knee 
replacement.  Diagnostic Code 5055 provides for a 100 percent 
rating for one year following knee replacement.  That rating 
is not at issue, as that is the maximum rating for a service-
connected knee disability.  A higher rating is not available.  

From September 1, 2008, to November 24, 2008, the Veteran was 
in receipt of a 30 percent rating under DC 5055.  The 
December 2008 RO decision granted an increased rating of 60 
percent under DC 5055 from November 25, 2008.  The 
regulations provide that after one year following prosthetic 
replacement of the knee joint, with intermediate degrees of 
residual weakness, pain or limitation of motion, rate by 
analogy to DCs 5257, 5260, or 5261, a minimum rating of 30 
percent is assigned.  A higher rating of 60 percent is not 
warranted unless evidence demonstrates chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  38 C.F.R. § 4.71a, DC 5055.

After his July 2007 right knee surgery, the Veteran underwent 
a VA examination in November 2008.  The examination showed 
that the Veteran needs to use a cane to walk, is unable to 
stand for more than a few minutes, and experiences functional 
limitations on walking.  The examination also noted 
deformity, giving way of right knee, instability, pain, 
stiffness, weakness and warmth.  Flexion was zero to 85 
degrees with pain beginning at 75 degrees and ending at 85 
degrees.  Passive range of motion was zero to 90 degrees with 
pain beginning at 74 degrees and ending at 90 degrees.  There 
was additional limitation of motion on repetitive use from 
zero to 75 degrees with pain being the main limiting factor.  
The Veteran was noted to have bony joint enlargement, 
tenderness, painful movement, weakness, abnormal motion, 
grinding, and guarding of movement in his right knee.  
Swelling was obvious in the right knee.  X-rays showed no leg 
length asymmetry or substantial distal deformity.  The 
diagnosis was status post total knee replacement of the right 
knee with limited motion.  The Veteran was noted to be 
unemployed due to his right knee disability.  His disability 
was shown to significantly interfere with chores, exercise, 
traveling, dressing, toileting and grooming, including 
putting on shoes and socks.  He was noted to require 
assistance with foot care.  The examiner stated that the 
Veteran had marked difficulty accomplishing six squats with 
facial ervthema noted in addition to the facial grimmacing.  
On examination, there was wasting of the calf and thigh 
muscles on the right compared to the left verifying weakness.  

The evidence shows that Veteran's disability has met the 
requirements for a 60 percent rating as of September 1, 2008, 
as manifested by severe painful motion and  weakness in the 
right knee. A 60 percent disability rating is, therefore, 
warranted as of September 1, 2008.  

Extraschedular Consideration

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Although the Veteran has reported that his knee 
disability impacts his occupational tasks, he continues to be 
employed.  Neither does the evidence show that the Veteran 
has had frequent periods of hospitalization that has 
interfered with his employment or daily life.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  Thus 
the Board finds that the preponderance of the evidence is 
against referral of the Veteran's claim for extraschedular 
consideration.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that since September 1, 
2008, the Veteran's right knee arthroplasty has not warranted 
more than a 60 percent rating.   The Board has resolved all 
reasonable doubt in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in November 2004, March 
2006, June 2006 and August 2007; rating decisions in June 
2005, December 2006, September 2007 and December 2998; a 
statement of the case in December 2005; and a supplemental 
statement of the case in December 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Thus, VA has 
satisfied its duty to notify and satisfied that duty prior to 
the issuance of the December 2008 supplemental statement of 
the case.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

An initial rating higher than 30 percent for residual 
instability of the right knee as related to degenerative 
joint disease of the right knee prior to July 19, 2007, is 
denied.

An initial rating higher than 10 percent for limitation of 
motion of the right knee as related to degenerative joint 
disease of the right knee prior to July 19, 2007, is denied.

An increased rating of 60 percent, but not higher, for right 
knee arthroplasty is granted for the period from September 1, 
2008, to November 24, 2008.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


